Jenkins, P. J.
Where the vendor of an automobile took from the vendee a promissory note for purchase-money, containing the stipulation, “ Title of said ear to remain in said [vendor] until this note is paid; none of above property can be sold or traded off without consent of said [vendor],” and where, as appears from the vendor’s own testimony, the vendee afterwards requested of him permission to trade the car, and the vendor replied, “ It is a matter of indifference to me, because this car is not mine, it is your car, your note hasn’t matured, I expect you to meet your paper,” and the vendee thereupon traded the car to a third person, from whom the original vendor repurchased it, "knowing it was the car which he had previously sold to the original vendee, and he afterwards traded it to another person, the original vendor, having consented to the trading of the car by the original vendee, and having ratified such sale by his own conduct, could not maintain an action of bail-trover against the original vendee. The giving of a forthcoming bond by such vendee in that proceeding did not preclude him from setting up such defense. Bell v. Ober & Sons Co., 111 Ga. 668 (2), 672 (36 S. E. 904). The court did not err in granting a nonsuit. Hall v. Simmons, 125 Ga. 801 (2) (54 S. E. 751).

Judgment affirmed.


Stephens and Hill, JJ., concur.

Trover; from Marion, superior court — Judge Howard. October 28, 1920.
George C. Palmer, T. B. Rainey, for plaintiff.
W. D. Crawford, for defendant.